DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33-35, and 37-45 are pending in the instant application. Claims 42-45 are rejected. Claims 1-9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33-35, and 37-41 are allowed.
 Information Disclosure Statement
	The information disclosure statement filed on March 29, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Arguments/Remarks
	The arguments/remarks filed on March 29, 2022 have been fully considered. With regards to the 35 U.S.C. 112(a) rejection, Applicant argues “the ability of gedatolisib, the active ingredient in the claimed formulations, to inhibit the growth of cancer cells, and thus treat cancer, was already established in the art at the effective filing date of the present application…PCT Application Publication WO2009/143313
shows the inhibitory activity of gedatolisib against mTOR and PI3 kinases, which are both associated with abnormal cell growth, as well as the IC50 values from in vitro cell culture growth assays against human breast MDA-MB-361 tumor cell lines and human prostate PC3-mm2 tumor cell lines…Furthermore, based on its established in vitro anti-tumor activity, gedatolisib (also known under the names PKI-587 and PF-05212384) has undergone and continues to undergo clinical trials in human subjects for the treatment of multiple types of cancer including breast cancer, ovarian cancer, endometrial cancer, colorectal cancer, renal cancer, glioblastoma, and lung cancer (See
Clinical Trials NCT00940498, NCT0O1420081, and NCTO1920061, cited in the Information Disclosure Statement filed on even date herewith)...Gedatolisib has also displayed antitumor activity in both first and later line treatments for ER+ advanced breast cancer in subjects who were refractory to their last treatment (Layman et al., “Phase Ib Expansion Study of Gedatolisib in Combination with Palbociclib and Endocrine Therapy in Women with ER+ Advanced Breast Cancer,” San Antonio Breast Cancer Symposium Poster, December 2021 (“Layman’”))…The applicant does not have to prove that a correlation exists between a particular activity and an asserted therapeutic use of a compound as a matter of statistical certainty, nor does he or she have to provide actual evidence of success in treating humans where such a utility is asserted…Given the established pharmacological activity of gedatolisib in inhibiting tumor cell growth, including in clinical trials, no undue experimentation would be necessary to practice the claimed methods…Given that the instant specification teaches that the active ingredient in the disclosed formulations has been established in the art as being effective in inhibiting tumor cell growth, and does exemplify how to make the claimed formulations, no additional working examples are needed for the enablement requirement to be met.” These arguments are found to be partially persuasive. Applicant has provided evidentiary support that the administration of a pharmaceutical aqueous solution formulation of claim 1 could be able to treat breast cancer, ovarian cancer, endometrial cancer, colorectal cancer, renal cancer, glioblastoma, lung cancer, and prostate cancer. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention or each type of cancer is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which cancer would benefit from this activity. Therefore, the quantity of experimentation needed is still believed to be undue experimentation because one of skill in the art would need to determine what specific diseases (besides those listed above) are benefited by the administration of a pharmaceutical aqueous solution formulation of claim 1. Therefore, the rejection is maintained (but altered slightly) and described below. 
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a formulation for use in the treatment of or a method of treatment of breast cancer, ovarian cancer, endometrial cancer, colorectal cancer, renal cancer, glioblastoma, lung cancer, and prostate cancer, does not reasonably provide enablement for a formulation for use in the treatment of or a method of treatment of every known (in the art) cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e., what compounds can treat which specific disease by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statue. In the instant case, the claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects, whether or not the disease is affected by the administration of a pharmaceutical aqueous solution formulation of claim 1 would make a difference.
With regards to the treatment of cancer, the state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Symptoms and treatment depend on the cancer type and how advanced it is (see URL: http://www.nlm.nih.gov/medlineplus/cancer.html). It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., page 531). Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al., page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs. These examples show that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols.
Also, with specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ...anti-cancer treatment." In re Application of Hozumi et al., 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable".
Hence, in the absence of a showing of correlation between all the various types of cancers claimed as capable of treatment through the administration of a pharmaceutical aqueous solution formulation of claim 1, one of skill in the art is unable to fully predict possible results from the administration of a pharmaceutical aqueous solution formulation of the claims due to the unpredictability.
The amount of direction or guidance present and the presence or absence of working examples

 A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will possess the alleged activity. The only direction or guidance present in the instant specification is the listing of diseases Applicant considers as treatable by the administration of a pharmaceutical aqueous solution formulation of claim 1. However, the specification does not contain any evidentiary support that the administration of a pharmaceutical aqueous solution formulation of claim 1 would be able to treat the many various diseases listed. Furthermore, there are no working examples to support the treatment of the instantly claimed diseases.
Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant pharmaceutical aqueous solution formulations and pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The level of skill in the art
The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which diseases would benefit from this activity.
	Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical aqueous solution formulation of claim 1 for the treatment of the various claimed diseases, as a result necessitating one of skill to perform an exhaustive search for which diseases can be treated by a pharmaceutical aqueous solution formulation of claim 1 in order to practice the claimed invention. 
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what specific diseases are benefited by the administration of a pharmaceutical aqueous solution formulation of claim 1.
Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed formulation and method. In view of the chemical nature of the invention and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and ”[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which specific diseases can be treated by the pharmaceutical aqueous solution formulation of claim 1, with no assurance of success.
This rejection can be overcome by amending the claims to be drawn to a formulation for use in the treatment of or a method of treatment of breast cancer, ovarian cancer, endometrial cancer, colorectal cancer, renal cancer, glioblastoma, lung cancer, and prostate cancer.
Allowable Subject Matter
Claims 1-9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33-35, and 37-41 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626